328 – 550 Burrard Street Vancouver, BCV6C 2B5 P: 604-630-1399 F: 604-484-4710 MAG Silver Corp. March 16, 2009 For Immediate Release NR#09-11 MAG SILVER REPORTS 2 Vancouver, B.C.MAG Silver Corp. (TSX:MAG; NYSE-A:MVG) (“MAG”) announces the Company’s audited financial results for the year ended December 31, 2008.For complete details of the Annual Financial Statements for the year ended December 31, 2008 and related Management’s Discussion and Analysis please see the Company’s filings on SEDAR (www.sedar.com) or on EDGAR (http://idea.sec.gov). HIGHLIGHTS FOR 2008 · At December 31, 2008, the Company's cash position was $52.26 million.The Company’s cash is invested with the Royal Bank of Canada in guaranteed investment certificates or in a current account.The Company has no debt. · In December 2008, the Company approved a 2009 exploration budget for approximately $17.0 million.Of this amount, $2.5 million (approx. US$1.98 million) is allotted for the Company’s 44% share of work on the Juanicipio project where a 25,000 metre drilling program is scheduled in 2009.The balance of approximately $14.5 million is earmarked for ten MAG properties in Mexico, including 30,000 metres of diamond drilling planned on five of the Company’s wholly-owned projects. · The Company’s net loss for the year ended December 31, 2008 was $5.87 million or $0.12 per share as compared to $8.15 million or $0.19 per share for the year ended December 31, 2007. · For the year ended December 31, 2008, the Company incurred $1,926,488 (2007: $931,891) in property acquisition costs and $13,336,644 (2007 - $5,987,128) in exploration expenditures on 100% held properties.The Company also incurred 2008 exploration expenditures of $2,522,844 (2007:$3,620,630) for its 44% interest in the Juanicipio property. · An updated National Instrument 43-101 compliant resource estimate was completed in March 2009 by Scott Wilson Roscoe Postle Associates Inc. (see Press Release dated March 4, 2009) with respect to the Juanicipio property.The updated resource estimate confirms Valdecañas as a world class deposit, with the first Indicated Resource for the Valdecañas Vein (including the Hanging Wall Vein) of 2.95 million tonnes of 879 grams per tonne (g/t) silver, 2.22 g/t gold, 2.39% lead and 4.15% zinc.The Inferred Resource (Valdecañas, Footwall and Hanging Wall Veins and the Stockwork Zone) reports 7.21 million tonnes of 458 grams g/t silver, 1.54 g/t gold, 1.89% lead and 3.14% zinc.The total contained metals in the Indicated Resource are 83 million ounces of silver, 210,000 ounces of gold and 155 million pounds of lead and 269 million pounds of zinc.The Inferred Resources contain an additional 106 million ounces of silver, 356,000 ounces of gold and 301 million pounds of lead and 498 million pounds of zinc.A National Instrument 43-101 technical report documenting the mineral resource estimate is planned for filing on SEDAR before April 10, 2009. · On December 1, 2008, the Company was advised of the intention of Fresbal Investments Ltd., a subsidiary of its joint venture partner, Fresnillo plc, to make an unsolicited take-over bid for all of the Company's outstanding common shares not currently held by Fresnillo and its affiliates at an offer price of US$4.54 cash per share. Fresnillo, an insider by virtue of its approximately 19.83% interest in the Company, triggered the requirement for a formal valuation by an independent valuator under the supervision of an independent committee of the Company's board of directors.On February 1, 2009 the Company announced that the valuation had been suspended after the independent committee determined that a proper valuation could not be completed without critical information which is in the sole possession or control of Fresnillo and which Fresnillo has refused or neglected to provide to MAG or the valuator.Fresnillo has asked the Ontario Securities Commission to review this decision.A determination by the Ontario Securities Commission is still pending. SELECTED ANNUAL INFORMATION AND FINANCIAL PERFORMANCE The following table summarizes selected financial data for the Company’s three most recently completed financial years. Year ended Dec. 31, 2008 Year ended Dec. 31, 2007 Year ended Dec. 31, 2006 Revenues(1) $1,964,680 $915,604 $208,593 Net Loss(2) ($5,872,889) ($8,149,258) ($3,866,567) Net Loss per Share ($0.12) ($0.19) ($0.10) Total Assets $95,147,510(3) $85,061,932(3) $18,930,558(3) Long Term Debt Nil Nil Nil Dividends Nil Nil Nil Notes: (1) The Company’s only source of revenue during the years ending December 31, 2006 to 2008 was interest revenue from GIC’s held by the Company.The amount of interest revenue earned correlates directly to the amount of cash on hand during the year referenced. (2) Excluding the stock compensation expense which totalled $2,539,011 in 2008, $5,256,566 in 2007 and $2,341,159 in 2006, the Company’s net loss has been increasing during the years ending December 31, 2006 to 2008 due to several factors.When one removes the effect of stock compensation expense from the recorded annual net loss, the amounts become $3,333,878; $2,892,692 and $1,525,408 for 2008, 2007 and 2006 respectively. (3) Total assets have been increasing year-on-year primarily as a result of the Company’s cash balance, interest revenue and continued investment in mineral properties.At the end of 2008, the Company held $52,262,561 in cash and cash equivalents compared to $60,147,307 at December 31, 2007 and $3,506,930 at December 31, 2006. The Company reports a net loss of $5,872,889 ($0.12 per share) for the year ended December 31, 2008 compared to a net loss of $8,149,258 ($0.19 per share) for the year ended December 31, 2007.The loss for the year ended December 31, 2008 includes $2.54 million as a non-cash charge for Stock Based Compensation (compared with $5.26 million in 2007) and the write off of mineral property acquisition costs in the amount of $1.22 million (compared with $763,434 in 2007).General overhead and administration costs for the period amounted to $4.08 million (compared with $3.04 million for 2007). The increase is due in part to the administrative costs associated with a higher level of exploration activity for the Company in 2008, legal fees associated with the strategic alternatives review process, higher audit costs associated with regulatory compliance in the United States and Canada, and higher management and consulting fees.Interest earned on cash deposits increased to $1.96 million in 2008 from $915,604 in 2007 due to larger cash deposits being on hand for the entire year. The Company has sufficient working capital to meet its foreseeable needs over the coming year and has no debt. The company currently has a $17 million exploration and development budget for its portfolio of projects for the current year. This program is on track and on budget. The budget includes continued exploration at its most advanced project, the Juanicipio Joint Venture, and further drilling at its wholly-owned projects. Accounts receivable at December 31, 2008 totalled $2.34 million, being comprised mainly of $44,633 and $2.19 million in value added taxes repayable to the Company in Canada and in Mexico respectively.Accounts payable of $1.5 million were due primarily for drilling and related exploration work conducted on the
